Per Curiam.

In this case the circuit judge granted libellant a decree of divorce on the grounds of extreme cruelty and non-support, awarded to libellant the care, custody and control of the children named in the libel, and required libellee to pay monthly to libellant $50 for the support of herself and children.
Several assignments of error were specified by the plaintiff in error but the only error relied on in his brief is that there was not sufficient evidence of extreme cruelty on the part of plaintiff in error towards defendant in error to entitle her to a decree of divorce on that ground. On this phase of the case we are not required to express an opinion for the decree appears to have been granted, not upon the ground of extreme cruelty alone, but upon the additional ground of non-support. Inasmuch as no error is urged against the decree on the latter ground it must be assumed that no error in that respect was committed by the circuit judge and the decree is therefore sustained.